******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JAMES J. BAKER v. LISA WHITNUM-BAKER
                  (AC 36958)
                  (AC 36959)
                 Lavine, Beach and Sheldon, Js.
    Argued September 18—officially released November 10, 2015

  (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Heller, J.)
  Lisa Whitnum, self-represented, the appellant
(defendant).
  Norman A. Roberts II, with whom, on the brief, was
Tara C. Dugo, for the appellee (plaintiff).
                          Opinion

  PER CURIAM. These consolidated appeals arise out
of the judgment dissolving the brief marriage of the
plaintiff, James J. Baker, to the defendant, Lisa Whit-
num-Baker. The essence of the defendant’s claims in
both appeals is that the trial court abused its discretion
by denying her a new trial.1 We affirm the judgments
of the trial court.
   The following facts are relevant to these appeals. On
March 12, 2012, the then fifty-two year old defendant
married the then eighty-six year old plaintiff, and they
lived together for seven to ten days following their
wedding date. Seventy-seven days later, the plaintiff
commenced an action seeking to dissolve his marriage
to the defendant. The defendant filed an answer and
cross complaint on October 23, 2012, and an amended
cross complaint on February 20, 2013. The court,
Munro, J., conducted a dissolution trial on September
9 and 10, 2013. The defendant represented herself and
participated in the proceedings on the morning of Sep-
tember 9, 2013, but she did not return to court for the
afternoon session, nor did she appear in court on the
following day. On September 10, 2013, the court ren-
dered judgment of dissolution, finding that the marriage
of the parties had broken down irretrievably. The court
did not award the defendant alimony.
   The defendant subsequently filed several appeals that
were consolidated but later dismissed by this court.
While the consolidated appeals were pending, the
defendant filed in the trial court on separate dates a
‘‘Motion to Open/Petition for a New Trial’’ and a ‘‘Motion
to Open Default Judgment.’’ The trial court, Heller, J.,
conducted separate hearings on each motion and subse-
quently denied them in separate memoranda of deci-
sion. The defendant then filed the two appeals in the
present case, which have been consolidated. In AC
36958, the defendant claims that the court improperly
denied her motion to open the default judgment. In AC
36959, the defendant claims that the court improperly
denied her ‘‘Motion to Open/Petition for a New Trial.’’
   We first address the applicable standards of review.
‘‘Whether to grant a motion to open rests in the discre-
tion of the trial court. . . . In reviewing claims that the
trial court abused its discretion, great weight is given
to the trial court’s decision and every reasonable pre-
sumption is given in favor of its correctness. . . . We
will reverse the trial court’s ruling only if it could not
reasonably conclude as it did.’’ (Citation omitted; inter-
nal quotation marks omitted.) Pachaug Marina &
Campground Assn., Inc. v. Pease, 149 Conn. App. 489,
493, 89 A.3d 423 (2014).
  The standard of review regarding a trial court’s deci-
sion with respect to a petition for a new trial is also
the abuse of discretion standard. See Fitzpatrick v.
Hall-Brooke Foundation, Inc., 72 Conn. App. 692, 697,
807 A.2d 480, cert. denied, 262 Conn. 914, 811 A.2d 1291
(2002). ‘‘In reviewing claims that the trial court abused
its discretion, great weight is given to the trial court’s
decision and every reasonable presumption is given in
favor of its correctness. . . . We will reverse the trial
court’s ruling only if it could not reasonably conclude
as it did. . . . [T]he proceeding is essentially equitable
in nature; the petitioner has the burden of alleging and
proving facts which would, in conformity with our set-
tled equitable construction of the statutes, entitle him
[or her] to a new trial on the grounds claimed . . . .
A petition will never be granted except upon substantial
grounds. It does not furnish a substitute for, or an alter-
native to, an ordinary appeal but applies only when no
other remedy is adequate and when in equity and good
conscience relief against a judgment should be granted.
. . . In considering a petition, trial judges must give
first consideration to the proposition that there must
be an end to litigation.’’ (Internal quotation marks omit-
ted.) Murphy v. Zoning Board of Appeals, 86 Conn.
App. 147, 152, 860 A.2d 764 (2004), cert. denied, 273
Conn. 910, 870 A.2d 1080 (2005).
  After a careful examination of the record, we con-
clude that the court did not abuse its discretion in
denying the defendant’s motions at issue in either AC
36958 or AC 36959. The trial court issued thorough and
well reasoned decisions regarding the factual and legal
bases for denying the motions to open and the petition
for a new trial. We therefore adopt the well reasoned
decisions of the trial court as proper statements of the
relevant facts, issues, and applicable law. See Baker v.
Whitnum-Baker, 161 Conn. App.         ,    ,   ,   A.3d
    (2014) (appendices). It would serve no useful pur-
pose for this court to repeat the discussions contained
in the trial court’s decisions. See Norfolk & Dedham
Mutual Fire Ins. Co. v. Wysocki, 243 Conn. 239, 241,
702 A.2d 638 (1997).
      The judgments are affirmed.
  1
    The defendant also has raised a variety of claims of judicial bias and
multiple violations of her right to due process. We decline to review these
claims as they are little more than unfounded assertions not supported by
facts in the record. See Konefal v. Konefal, 107 Conn. App. 354, 361, 945
A.2d 484 (appellant bears responsibility of providing adequate record for
review, as well as adequate briefing of claims, and when appellant fails to
do so this court will not review such claims), cert. denied, 288 Conn. 902,
952 A.2d 810 (2008).